Dissenting Opinion by
Mr. Justice Cohen:
I am fearful that the majority’s determination does violence to our established procedures. First, no case has been cited that sanctions the resort to equity in a situation such as this in which the municipality is the defendant; second, all the cases cited in the briefs of both appellant and appellee, involving actions against municipalities for discharging water upon private property, were either suits in trespass or proceedings for the appointment of a board of view to assess damages for a taking; and third, the appellees’ citation of Weir v. Plymouth Borough, 148 Pa. 566 (1892), as *46authority for the issuance of a mandatory injunction against a municipality to abate a continuing trespass was either a gross misreading of the holding or a studied attempt to confuse the Court.
I do recognize that other jurisdictions concede that a court of equity will grant relief by way of injunction restraining a municipality from discharging surface water upon private property in greater quantity and with greater force than would occur from natural flow. See Gould & Eberhardt v. City of Newark, 6 N.J. 240, 78 A. 2d 77 (1951). However, my attention has not been directed to any injunctive decree which required that the waters be abated in conformity to a plan attached to the decree. I am certain that equity cannot compel a municipality to abate a nuisance in any prescribed manner.
I dissent.